Title: From John Quincy Adams to Abigail Smith Adams, 30 December 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 54.
St: Petersburg 30. December 1813.

As the time is approaching for the departure of Mr Gallatin and Mr Bayard, and as the Month and year are drawing to a close, I avail myself now of the opportunity of writing to you by them, although it is yet uncertain when they will go, and still more uncertain how long it will be before they reach he United States.
The British Government peremptorily refused negotiating for Peace with America, under the mediation of the Emperor of Russia—This has been perfectly well known to us these two Months, and has been sufficiently announced to the World by the English Regent in his speech at the opening of the Session of Parliament—But in order that my Colleagues may be enabled to take leave of this Court, the official communication of the refusal to treat on the part of the British must come from the Russian Government to us. It has not yet been made; and the delay is owing to the absence of the Emperor Alexander from his Capital, and probably to the transactions more important to him than his offered Mediation, in which he has been so deeply engaged, during the whole course of the present year—The Events of the time have been too conspicuous, and too memorable in the History of the World, not to be well known to you, and many considerations will occur to you, dispensing me from the task of enlarging upon them—But in the various and continual movements of the Armies, which with the exception of the armistice, have been incessant—in the vicissitudes of Fortune which have marked the military history of the year; and in the multitude of complicated Negotiations, and of sanguinary Battles which have occupied and engrossed the Emperor’s time, it is not surprizing that some delays should have taken place in the course of the communications from his Government to us—These delays are less materially important, as the Season of the year has been unpropitious for travellers; so that if Mr Gallatin and Mr Bayard could have left this place sooner they would scarcely have been advancing upon their Voyage, which they could not in any case have completed untill the return of Spring.
In refusing the Mediation, the British Ministry, through an indirect channel, have intimated a willingness to treat with the American Envoys, directly, and have given us a sort of invitation to go thither for that purpose—We have no authority, either to treat thus with them or to go to England—But Mr. Gallatin and Mr Bayard, considering the Mission of Mediation as terminated, on their departure from this place, have it in contemplation to stop in England, on their way home, and will probably wait there for further Instructions from the United States; and at the same time ascertain what prospect there may be of a favourable issue for a direct Negotiation, if our Government should deem it advisable to substitute that mode of treating in the place of the rejected Mediation.
I speak of both my Colleagues, because the decision of the Senate with regard to Mr Gallatin of which we were informed through the medium of the newspapers, about the 17th: of October, and which had taken place in July, is to this day, officially, a secret to us, as much as the refusal of the mediation by the British.—We have not a line from our own Government, dated later than 23. June, and Mr Gallatin’s powers to act, are yet unimpaired by any revocation which he considers as authentic.
When the navigable Season here was finishing, the Neptune was ordered to Gothenburg, there to wait for the Gentlemen; but as the Events of the War have opened the mouth of the Elbe and the Ports of Holland, they will perhaps order her to Helvoetsluys, and perform the journey thither by Land—The Communication with Holland by Post is not yet opened here, but undoubtedly will be within a few days, and in time to enable them to go in that direction.
For my part, I am still bound up here in these “thrilling regions of thick-ribbed ice.” I am unable to judge whether our Government will think proper to accept the overture from the British, for a direct Negotiation; and if they should, whether the President and Senate will consider it expedient to charge me with any participation in it.—The determination of the British Government has released me from the responsibility of a trust which would have weighed heavily upon my Mind had the Negotiation been formally entered upon; but it will be attended with much greater difficulties in the direct form—If on our side it should be concluded to make the attempt, and I should be joined in a new Commission for that purpose I shall be gratified with it as furnishing me the occasion of returning to my friends, my family and my Country—for the prospect is faint indeed of the possibility of accomplishing any Peace with England, consistent with our rights as an Independent Nation—But a good Cause, should never despair of the blessing of Providence.
The state of health among us in the family is, better than it has been at this period of former Winters, but the Season of trial is just now coming on. The weather has hitherto been milder than usual, and Mr Bayard cannot persuade himself that the climate of St: Petersburg is colder than that of Wilmington in Delaware.—I am now writing you however with Fahrenheit’s thermometer at 0.
Charles is at a boarding school, where he learns chiefly to write—He comes home on Saturdays, and stays untill Monday—There is a Christmas Vacation to commence next week and which lasts a Month—In that interval I must again be myself his Schoolmaster—I wish his brothers could have had the opportunity of learning the French and German as he has done—He speaks them both with nearly as much facility as English—He knows besides much more of the Russian, than all the rest of us put together.
The Empress of Russia has received an invitation from the Emperor to go to him at his Head-Quarters, which are in the neighbourhood of Baden, her native Country.—She is to leave this City, with her Sister the Princess Amelia to-morrow—The Empress-Mother, with two of the Emperor’s younger Brothers and one of his Sisters remain here, and will continue to give us the opportunity of attendance at Court.
Accept, my ever dear and affectionate Mother, and offer to my venerated father, the renewal of my fervent prayers to heaven for a blessing to you on the year now at hand, and all those that shall succeed it—As it is the Jubile of your Marriage; may it be followed by many more years, and each of them be a Jubile of comfort and peace, only to be exceeded by that which will have no end nor bounds—
A